972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert G. ROGERS, Appellant,v.Anthony M. FRANK, Appellee.
No. 92-1375.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 10, 1992.Filed:  July 21, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Robert G. Rogers appeals from the district court's1 final judgment in favor of defendant Anthony M. Frank, United States Postmaster General, on Rogers's complaint brought under Title VII, 42 U.S.C. § 2000e-16.  We affirm.


2
Rogers alleged the postal service did not rehire him on two separate occasions in retaliation for his then-pending race discrimination suit against the postal service.  He also alleged postal service administrators refused to follow written postal service policies regarding the rehire of previous employees.


3
The district court determined that the postal service declined to rehire Rogers solely because of his prior poor work performance.  The court observed that Rogers could not identify any individual the postal service had rehired after termination for unsatisfactory service, and Rogers "brought forward absolutely no evidence to show that the asserted reason for rejecting him, his unsatisfactory work record, was merely a pretext."  The court concluded that Rogers failed to establish his prima facie case of reprisal;  failed to "show a causal connection between his [lawsuit] activities and his nonselection";  and, even if Rogers had established his prima facie case, his claim would still fail because he did not show by a preponderance of the evidence that he was not selected in retaliation for his civil rights activities.   See Womack v. Munson, 619 F.2d 1292, 1296 (8th Cir. 1980), cert. denied, 450 U.S. 979 (1981).


4
We will reverse the district court's findings of facts only if they are clearly erroneous.  Fed. R. Civ. P. 52(a).  See also Madison v. Frank, No. 91-3185, 1992 WL 108048, at * 1 (8th Cir.  May 26, 1992).  Having reviewed the record, we conclude that the findings of the district court are not clearly erroneous.  The district court also correctly applied the law.   See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);   Womack, 619 F.2d at 1296.  We reject Rogers's remaining arguments as meritless.


5
The judgment is affirmed.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri